EX-99.1 For Additional Information, please contact CTSLink Customer Service 1-866-846-4526 Morgan Stanley Capital I Trust 2016-UBS9 Reports Available www.ctslink.com Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Corporate Trust Services Series 2016-UBS9 Payment Date: 7/17/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 Principal Prepayment Detail 13 Historical Detail 14 Delinquency Loan Detail 15 Specially Serviced Loan Detail 16 - 17 Advance Summary 18 Modified Loan Detail 19 Historical Liquidated Loan Detail 20 Historical Bond/Collateral Loss Reconciliation Detail 21 Interest Shortfall Reconciliation Detail 22 - 23 Operating Advisor / Depositor Master Servicer Special Servicer Asset Representations Reviewer Morgan Stanley Capital I Inc. KeyBank National Association CWCapital Asset Management LLC Park Bridge Lender Services LLC 11501 Outlook Street 7501 Wisconsin Avenue 600 Third Avenue 1585 Broadway Suite 300 Suite 500 W 40th Floor New York, NY 10036 Overland Park, KS 66211 Bethesda, MD 20814 New York, NY 10016 Contact: Contact: General Information Number Andy Lindenman Contact: Brian Hanson Contact: David Rodgers Phone Number: (212) 761-4000 Phone Number: (913) 317-4372 Phone Number: (202) 715-9500 Phone Number (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 23 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Fund Expenses Trust Distribution Balance Subordination Level (1) A-1 61766CAA7 1.711000% 29,800,000.00 24,034,242.26 413,297.61 34,268.82 0.00 0.00 447,566.43 23,620,944.65 30.28% A-2 61766CAB5 2.982000% 73,500,000.00 73,500,000.00 0.00 182,647.50 0.00 0.00 182,647.50 73,500,000.00 30.28% A-SB 61766CAF6 3.340000% 46,100,000.00 46,100,000.00 0.00 128,311.67 0.00 0.00 128,311.67 46,100,000.00 30.28% A-3 61766CAD1 3.329000% 125,000,000.00 125,000,000.00 0.00 346,770.83 0.00 0.00 346,770.83 125,000,000.00 30.28% A-4 61766CAE9 3.594000% 192,226,000.00 192,226,000.00 0.00 575,716.87 0.00 0.00 575,716.87 192,226,000.00 30.28% A-S 61766CAG4 3.903000% 47,496,000.00 47,496,000.00 0.00 154,480.74 0.00 0.00 154,480.74 47,496,000.00 23.09% B 61766CAK5 4.528521% 39,997,000.00 39,997,000.00 0.00 150,939.37 0.00 0.00 150,939.37 39,997,000.00 17.03% C 61766CAL3 4.544521% 29,997,000.00 29,997,000.00 0.00 113,601.66 0.00 0.00 113,601.66 29,997,000.00 12.49% D 61766CAV1 3.000000% 34,164,000.00 34,164,000.00 0.00 85,410.00 0.00 0.00 85,410.00 34,164,000.00 7.32% E 61766CAX7 3.294521% 14,999,000.00 14,999,000.00 0.00 41,178.76 0.00 0.00 41,178.76 14,999,000.00 5.05% F 61766CAZ2 3.294521% 6,666,000.00 6,666,000.00 0.00 18,301.06 0.00 0.00 18,301.06 6,666,000.00 4.04% G 61766CBB4 3.294521% 6,666,000.00 6,666,000.00 0.00 18,301.06 0.00 0.00 18,301.06 6,666,000.00 3.03% H 61766CBH1 3.294521% 19,998,197.00 19,998,197.00 0.00 54,903.73 0.00 0.00 54,903.73 19,998,197.00 0.00% V 61766CBE8 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 61766CBF5 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 666,609,197.00 660,843,439.26 413,297.61 1,904,832.07 0.00 0.00 2,318,129.68 660,430,141.65 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 61766CAH2 1.243609% 466,626,000.00 460,860,242.26 477,608.41 0.00 477,608.41 460,446,944.65 X-B 61766CAJ8 0.355567% 87,493,000.00 87,493,000.00 25,924.68 0.00 25,924.68 87,493,000.00 X-D 61766CAM1 1.544521% 34,164,000.00 34,164,000.00 43,972.51 0.00 43,972.51 34,164,000.00 X-E 61766CAP4 1.250000% 14,999,000.00 14,999,000.00 15,623.96 0.00 15,623.96 14,999,000.00 X-FG 61766CAR0 1.250000% 13,332,000.00 13,332,000.00 13,887.50 0.00 13,887.50 13,332,000.00 X-H 61766CAT6 1.250000% 19,998,197.00 19,998,197.00 20,831.46 0.00 20,831.46 19,998,197.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 23 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 61766CAA7 806.51819664 13.86904732 1.14996040 0.00000000 0.00000000 792.64914933 A-2 61766CAB5 1,000.00000000 0.00000000 2.48500000 0.00000000 0.00000000 1,000.00000000 A-SB 61766CAF6 1,000.00000000 0.00000000 2.78333341 0.00000000 0.00000000 1,000.00000000 A-3 61766CAD1 1,000.00000000 0.00000000 2.77416664 0.00000000 0.00000000 1,000.00000000 A-4 61766CAE9 1,000.00000000 0.00000000 2.99500000 0.00000000 0.00000000 1,000.00000000 A-S 61766CAG4 1,000.00000000 0.00000000 3.25250000 0.00000000 0.00000000 1,000.00000000 B 61766CAK5 1,000.00000000 0.00000000 3.77376728 0.00000000 0.00000000 1,000.00000000 C 61766CAL3 1,000.00000000 0.00000000 3.78710071 0.00000000 0.00000000 1,000.00000000 D 61766CAV1 1,000.00000000 0.00000000 2.50000000 0.00000000 0.00000000 1,000.00000000 E 61766CAX7 1,000.00000000 0.00000000 2.74543370 0.00000000 0.00000000 1,000.00000000 F 61766CAZ2 1,000.00000000 0.00000000 2.74543354 0.00000000 0.00000000 1,000.00000000 G 61766CBB4 1,000.00000000 0.00000000 2.74543354 0.00000000 0.00000000 1,000.00000000 H 61766CBH1 1,000.00000000 0.00000000 2.74543400 0.00000000 0.00000000 1,000.00000000 V 61766CBE8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 61766CBF5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 61766CAH2 987.64372808 1.02353579 0.00000000 986.75801316 X-B 61766CAJ8 1,000.00000000 0.29630576 0.00000000 1,000.00000000 X-D 61766CAM1 1,000.00000000 1.28710075 0.00000000 1,000.00000000 X-E 61766CAP4 1,000.00000000 1.04166678 0.00000000 1,000.00000000 X-FG 61766CAR0 1,000.00000000 1.04166667 0.00000000 1,000.00000000 X-H 61766CAT6 1,000.00000000 1.04166691 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 23 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 660,843,439.27 660,878,182.51 413,297.61 0.00 0.00 0.00 660,430,141.66 660,467,860.57 413,297.61 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 06/01/2017 - 06/30/2017 30 34,268.82 0.00 34,268.82 0.00 0.00 0.00 34,268.82 0.00 A-2 06/01/2017 - 06/30/2017 30 182,647.50 0.00 182,647.50 0.00 0.00 0.00 182,647.50 0.00 A-SB 06/01/2017 - 06/30/2017 30 128,311.67 0.00 128,311.67 0.00 0.00 0.00 128,311.67 0.00 A-3 06/01/2017 - 06/30/2017 30 346,770.83 0.00 346,770.83 0.00 0.00 0.00 346,770.83 0.00 A-4 06/01/2017 - 06/30/2017 30 575,716.87 0.00 575,716.87 0.00 0.00 0.00 575,716.87 0.00 X-A 06/01/2017 - 06/30/2017 30 477,608.41 0.00 477,608.41 0.00 0.00 0.00 477,608.41 0.00 X-B 06/01/2017 - 06/30/2017 30 25,924.68 0.00 25,924.68 0.00 0.00 0.00 25,924.68 0.00 X-D 06/01/2017 - 06/30/2017 30 43,972.51 0.00 43,972.51 0.00 0.00 0.00 43,972.51 0.00 X-E 06/01/2017 - 06/30/2017 30 15,623.96 0.00 15,623.96 0.00 0.00 0.00 15,623.96 0.00 X-FG 06/01/2017 - 06/30/2017 30 13,887.50 0.00 13,887.50 0.00 0.00 0.00 13,887.50 0.00 X-H 06/01/2017 - 06/30/2017 30 20,831.46 0.00 20,831.46 0.00 0.00 0.00 20,831.46 0.00 A-S 06/01/2017 - 06/30/2017 30 154,480.74 0.00 154,480.74 0.00 0.00 0.00 154,480.74 0.00 B 06/01/2017 - 06/30/2017 30 150,939.37 0.00 150,939.37 0.00 0.00 0.00 150,939.37 0.00 C 06/01/2017 - 06/30/2017 30 113,601.66 0.00 113,601.66 0.00 0.00 0.00 113,601.66 0.00 D 06/01/2017 - 06/30/2017 30 85,410.00 0.00 85,410.00 0.00 0.00 0.00 85,410.00 0.00 E 06/01/2017 - 06/30/2017 30 41,178.76 0.00 41,178.76 0.00 0.00 0.00 41,178.76 0.00 F 06/01/2017 - 06/30/2017 30 18,301.06 0.00 18,301.06 0.00 0.00 0.00 18,301.06 0.00 G 06/01/2017 - 06/30/2017 30 18,301.06 0.00 18,301.06 0.00 0.00 0.00 18,301.06 0.00 H 06/01/2017 - 06/30/2017 30 54,903.73 0.00 54,903.73 0.00 0.00 0.00 54,903.73 441.15 Totals 2,502,680.59 0.00 2,502,680.59 0.00 0.00 0.00 2,502,680.59 441.15 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 23 Other Required Information Available Distribution Amount (1) 2,915,978.20 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Controlling Class Information Number Group Reduction Amount ASER Amount Reduction Effected Controlling Class: H Effective as of: 3/8/2016 None Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 23 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 2,515,868.36 Master Servicing Fee - KeyBank, N.A. 6,018.12 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 4,956.33 Deferred Interest 0.00 CREFC Royalty License Fee 275.35 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,728.71 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee- Park Bridge Lender Services LLC 209.27 Net Prepayment Interest Excess 0.00 Total Fees 13,187.78 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 Total Interest Collected 2,515,868.36 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 413,297.61 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout-Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 413,297.61 Payments to Certificateholders & Others: Other: Interest Distribution 2,502,680.59 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 413,297.61 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 2,915,978.20 Total Funds Collected 2,929,165.97 Total Funds Distributed 2,929,165.98 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 23 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 5,000,000 or less 5 17,589,908.54 2.66 102 5.2823 1.480391 Alaska 1 4,356,309.84 0.66 103 4.4000 2.010000 5,000,001 to 10,000,000 9 72,065,960.14 10.91 102 4.7375 1.956072 Arizona 17 7,700,112.62 1.17 68 3.8765 4.288279 10,000,001 to 15,000,000 2 24,341,254.90 3.69 101 4.9114 1.879229 California 21 97,116,123.55 14.70 98 4.7208 2.382885 15,000,001 to 20,000,000 4 69,953,760.30 10.59 101 4.8970 1.968996 Colorado 1 40,000,000.00 6.06 103 4.0970 2.600000 20,000,001 to 25,000,000 2 42,917,547.66 6.50 85 5.0666 1.959217 Connecticut 3 16,506,760.05 2.50 103 4.8553 1.300528 25,000,001 to 50,000,000 5 196,800,000.00 29.80 110 4.5475 2.235630 Florida 38 59,988,256.00 9.08 97 4.4975 2.466621 50,000,001 or greater 4 236,761,710.12 35.85 93 4.2583 2.423412 Georgia 21 28,247,028.17 4.28 91 4.4547 2.909688 Illinois 8 12,241,740.78 1.85 100 5.0781 1.767323 Totals 31 660,430,141.66 100.00 100 4.5683 2.192988 Indiana 3 5,557,637.97 0.84 102 4.5133 1.934790 Kansas 1 903,068.73 0.14 100 5.0781 1.560000 Kentucky 1 2,837,302.07 0.43 102 4.9500 1.300000 Louisiana 1 7,300,000.00 1.11 101 4.7450 1.610000 Maryland 1 7,100,000.00 1.08 102 5.0270 1.710000 Massachusetts 1 3,712,594.61 0.56 103 4.4000 2.010000 Michigan 6 9,111,909.47 1.38 101 5.0368 1.754451 Mississippi 4 25,386,057.16 3.84 101 4.8685 2.138294 Missouri 1 1,257,845.63 0.19 100 5.0781 1.560000 New Jersey 1 45,000,000.00 6.81 102 4.6726 1.560000 New York 1 62,000,000.00 9.39 100 4.1175 1.910000 North Carolina 2 1,964,674.67 0.30 102 4.5614 1.902884 Ohio 4 7,183,053.91 1.09 103 4.7235 1.869175 Oregon 5 5,458,136.69 0.83 94 4.2678 2.585445 Pennsylvania 21 31,508,994.56 4.77 91 4.1798 3.255245 Tennessee 4 1,475,982.06 0.22 64 3.8164 4.550000 Texas 33 93,256,828.42 14.12 99 4.5465 1.823203 Utah 4 2,416,779.86 0.37 64 3.8164 4.550000 Virginia 4 39,418,933.29 5.97 145 5.0288 2.423544 Washington 13 39,747,356.23 6.02 80 4.8706 1.743909 Washington, DC 1 1,676,655.32 0.25 103 4.4000 2.010000 Totals 222 660,430,141.66 100.00 100 4.5683 2.192988 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 23 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.30 or less 3 15,350,029.28 2.32 103 4.9913 1.115827 Industrial 152 130,436,439.92 19.75 85 4.3678 3.081408 1.31 to 1.40 2 79,103,620.79 11.98 94 4.7601 1.354843 Lodging 3 44,130,210.60 6.68 102 5.1699 2.043910 1.41 to 1.50 2 27,981,637.97 4.24 102 5.1899 1.469227 Mobile Home Park 2 14,220,923.75 2.15 101 4.7380 2.204515 1.51 to 1.60 2 64,041,844.02 9.70 101 4.7932 1.560000 Multi-Family 3 26,208,629.90 3.97 101 4.9215 1.600914 1.61 to 1.80 6 31,425,839.40 4.76 102 5.0768 1.680902 Office 8 220,109,057.30 33.33 106 4.6293 1.707264 1.81 to 2.00 4 93,238,908.21 14.12 100 4.3944 1.887826 Retail 35 165,270,673.98 25.02 102 4.4752 2.337911 2.01 to 2.25 2 54,000,000.00 8.18 101 4.6162 2.166667 Self Storage 19 60,054,206.18 9.09 103 4.4000 2.010000 2.26 to 2.50 2 50,232,625.00 7.61 101 4.3871 2.453585 2.51 to 3.00 5 119,851,430.81 18.15 116 4.6044 2.650927 Totals 222 660,430,141.66 100.00 100 4.5683 2.192988 3.01 or greater 1 56,000,000.00 8.48 64 3.8164 4.550000 Totals 31 660,430,141.66 100.00 100 4.5683 2.192988 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.500% or less 7 286,184,206.18 43.33 94 4.1604 2.723925 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.5001% to 5.0000% 13 235,262,035.03 35.62 99 4.7141 1.696814 13 months to 24 months 31 660,430,141.66 100.00 100 4.5683 2.192988 5.0001% to 5.5000% 10 134,016,059.88 20.29 114 5.1433 1.949610 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 5.5001% or greater 1 4,967,840.57 0.75 103 5.6500 1.670000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 31 660,430,141.66 100.00 100 4.5683 2.192988 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 31 660,430,141.66 100.00 100 4.5683 2.192988 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 23 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 84 months or less 2 76,396,116.85 11.57 65 4.1271 3.692999 85 months to 120 months 28 556,034,024.81 84.19 102 4.5976 1.967910 121 months or greater 1 28,000,000.00 4.24 163 5.1910 2.570000 Totals 31 660,430,141.66 100.00 100 4.5683 2.192988 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 6 173,530,000.00 26.28 90 4.1304 3.216086 12 months or less 31 660,430,141.66 100.00 100 4.5683 2.192988 240 months or less 1 2,733,928.36 0.41 103 5.2500 1.640000 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 241 months to 300 months 7 160,277,131.81 24.27 98 4.7089 1.844059 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 301 months or greater 17 323,889,081.49 49.04 107 4.7276 1.822180 Totals 31 660,430,141.66 100.00 100 4.5683 2.192988 Totals 31 660,430,141.66 100.00 100 4.5683 2.192988 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 23 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10104658 1 OF New York NY 212,737.50 0.00 4.117% N/A 11/6/25 N 62,000,000.00 62,000,000.00 7/6/17 10104659 2 SS Various Various 220,640.46 120,466.01 4.400% 2/6/26 2/6/41 N 60,174,672.19 60,054,206.18 7/6/17 10104660 3 OF Dallas TX 229,456.97 81,138.15 4.684% N/A 2/6/26 N 58,788,642.09 58,707,503.94 7/6/17 10103348 4 IN Various Various 178,099.17 0.00 3.816% N/A 11/6/22 N 56,000,000.00 56,000,000.00 7/6/17 10104661 5 IN San Leandro CA 173,895.00 0.00 4.637% N/A 12/6/25 N 45,000,000.00 45,000,000.00 7/6/17 10104662 6 OF Lawrence Township NJ 175,223.06 0.00 4.673% N/A 1/1/26 N 45,000,000.00 45,000,000.00 6/1/17 10104663 7 RT Boulder CO 136,566.67 0.00 4.097% N/A 2/6/26 N 40,000,000.00 40,000,000.00 7/6/17 10104664 8 RT Ellenton FL 138,984.83 0.00 4.298% N/A 12/1/25 N 38,800,000.00 38,800,000.00 7/1/17 10104665 9 OF Richmond VA 121,123.33 0.00 5.191% N/A 2/6/31 N 28,000,000.00 28,000,000.00 7/6/17 10104666 10 LO Oxnard CA 96,684.25 28,830.94 5.145% N/A 1/1/26 N 22,550,261.75 22,521,430.81 7/1/17 10104667 11 OF Tumwater WA 84,800.42 37,718.91 4.980% N/A 2/6/23 N 20,433,835.76 20,396,116.85 6/6/17 10104668 12 RT Grove City PA 71,808.33 0.00 4.309% N/A 12/1/25 N 20,000,000.00 20,000,000.00 7/1/17 10104669 13 RT Various Various 80,685.81 24,927.14 5.078% N/A 11/6/25 N 19,066,771.16 19,041,844.02 7/6/17 10104670 14 Various Various Various 67,114.04 20,734.27 5.078% N/A 11/6/25 N 15,859,642.48 15,838,908.21 7/6/17 10104671 15 LO Tupelo MS 66,174.87 26,790.84 5.259% N/A 2/6/26 N 15,099,798.91 15,073,008.07 7/6/17 10104672 16 MF Vancouver WA 55,032.87 16,711.95 5.109% N/A 12/6/25 N 12,925,341.85 12,908,629.90 7/6/17 10104673 17 MH Marietta GA 44,663.46 0.00 4.688% N/A 12/1/25 N 11,432,625.00 11,432,625.00 7/1/17 10104674 18 RT Rancho Cucamonga CA 38,015.17 0.00 4.853% N/A 2/1/26 N 9,400,000.00 9,400,000.00 7/1/17 10104675 19 RT Gulfport MS 33,809.59 0.00 4.348% N/A 12/1/25 N 9,330,000.00 9,330,000.00 7/1/17 10104676 20 IN Norcross GA 35,822.25 0.00 4.698% N/A 12/1/25 N 9,150,000.00 9,150,000.00 7/1/17 10104677 21 RT Virginia Beach VA 33,833.25 0.00 4.511% N/A 1/6/26 N 9,000,000.00 9,000,000.00 7/6/17 10104678 22 IN Danbury CT 33,317.89 15,568.39 4.837% N/A 2/6/26 N 8,265,756.81 8,250,188.42 7/6/17 10104679 23 MF New Orleans LA 28,865.42 0.00 4.745% N/A 12/1/25 N 7,300,000.00 7,300,000.00 7/1/17 10104680 24 RT Finksburg MD 29,743.08 0.00 5.027% N/A 1/6/26 N 7,100,000.00 7,100,000.00 6/6/17 10104681 25 LO Oakland CA 27,556.72 12,100.78 5.050% N/A 12/6/25 N 6,547,872.50 6,535,771.72 7/6/17 10104682 26 MF Houston TX 23,660.00 0.00 4.732% N/A 12/1/25 N 6,000,000.00 6,000,000.00 7/1/17 10104683 27 IN Various FL 23,429.55 8,347.40 5.650% N/A 2/6/26 N 4,976,187.97 4,967,840.57 7/6/17 10104684 28 OF Branford CT 18,911.82 5,291.23 5.317% N/A 1/6/26 N 4,267,830.02 4,262,538.79 7/6/17 10104685 29 RT Glasgow KY 11,719.38 3,759.95 4.950% N/A 1/1/26 N 2,841,062.02 2,837,302.07 7/1/17 10104686 30 MH Nashville MI 11,500.71 3,699.58 4.943% N/A 1/1/26 N 2,791,998.33 2,788,298.75 7/1/17 10104687 31 IN Valley View OH 11,992.49 7,212.07 5.250% N/A 2/6/26 N 2,741,140.43 2,733,928.36 7/6/17 Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 23 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 2,515,868.36 413,297.61 660,843,439.27 660,430,141.66 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 23 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10104658 1 Office New York NY 62,000,000.00 17,093,872.00 0.00 10104659 2 Self Storage Various Various 60,054,206.18 9,937,447.99 2,093,154.20 1/1/17 3/31/17 10104660 3 Office Dallas TX 58,707,503.94 8,720,896.53 2,386,731.20 1/1/17 3/31/17 10103348 4 Industrial Various Various 56,000,000.00 126,831,293.90 119,897,065.90 4/1/16 3/31/17 10104661 5 Industrial San Leandro CA 45,000,000.00 4,738,467.65 1,182,058.74 1/1/17 3/31/17 10104662 6 Office Lawrence Township NJ 45,000,000.00 11,442,647.00 0.00 10104663 7 Retail Boulder CO 40,000,000.00 20,106,167.24 0.00 10104664 8 Retail Ellenton FL 38,800,000.00 19,805,526.68 0.00 10104665 9 Office Richmond VA 28,000,000.00 9,664,724.90 2,028,527.37 1/1/17 3/31/17 10104666 10 Lodging Oxnard CA 22,521,430.81 4,764,706.23 4,110,786.05 4/1/16 3/31/17 10104667 11 Office Tumwater WA 20,396,116.85 2,210,394.76 0.00 10104668 12 Retail Grove City PA 20,000,000.00 17,547,010.52 0.00 10104669 13 Retail Various Various 19,041,844.02 2,141,543.05 0.00 10104670 14 Various Various Various 15,838,908.21 2,017,015.12 0.00 10104671 15 Lodging Tupelo MS 15,073,008.07 1,820,060.09 0.00 10104672 16 Multi-Family Vancouver WA 12,908,629.90 1,143,969.42 319,616.72 1/1/17 3/31/17 10104673 17 Mobile Home Park Marietta GA 11,432,625.00 1,097,669.66 314,573.45 1/1/17 3/31/17 10104674 18 Retail Rancho Cucamonga CA 9,400,000.00 917,643.80 0.00 10104675 19 Retail Gulfport MS 9,330,000.00 6,611,082.00 0.00 10104676 20 Industrial Norcross GA 9,150,000.00 1,112,279.00 0.00 10104677 21 Retail Virginia Beach VA 9,000,000.00 1,045,390.87 0.00 10104678 22 Industrial Danbury CT 8,250,188.42 826,659.86 175,617.23 1/1/17 3/31/17 10104679 23 Multi-Family New Orleans LA 7,300,000.00 574,725.02 0.00 10104680 24 Retail Finksburg MD 7,100,000.00 673,317.24 0.00 10104681 25 Lodging Oakland CA 6,535,771.72 1,011,521.53 944,295.02 1/1/17 3/31/17 10104682 26 Multi-Family Houston TX 6,000,000.00 564,394.96 0.00 10104683 27 Industrial Various FL 4,967,840.57 682,845.80 0.00 10104684 28 Office Branford CT 4,262,538.79 367,836.96 0.00 10104685 29 Retail Glasgow KY 2,837,302.07 251,992.00 0.00 10104686 30 Mobile Home Park Nashville MI 2,788,298.75 319,886.71 0.00 10104687 31 Industrial Valley View OH 2,733,928.36 414,900.54 0.00 Total 660,430,141.66 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 23 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 23 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/17/17 0 0 0 0 0 0 0 0 4.568312% 100 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.544419% 6/16/17 0 0 0 0 0 0 0 0 4.568468% 101 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.544571% 5/17/17 0 0 0 0 0 0 0 0 4.568607% 102 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.544657% 4/17/17 0 0 0 0 0 0 0 0 4.568761% 103 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.544857% 3/17/17 0 0 0 0 0 0 0 0 4.568898% 104 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.544941% 2/17/17 0 0 0 0 0 0 0 0 4.569082% 105 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.545154% 1/18/17 0 0 0 0 0 0 0 0 4.569218% 106 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.545253% 12/16/16 0 0 0 0 0 0 0 0 4.569353% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.545384% 11/18/16 0 0 0 0 0 0 0 0 4.569502% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.545530% 10/17/16 0 0 0 0 0 0 0 0 4.569636% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.545661% 9/16/16 0 0 0 0 0 0 0 0 4.569784% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.545805% 8/17/16 0 0 0 0 0 0 0 0 4.569916% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.545934% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 23 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 10104662 6 0 6/1/17 174,766.31 174,766.31 B 45,000,000.00 0.00 10104667 11 0 6/6/17 121,886.22 121,886.22 B 20,433,835.76 0.00 10104680 24 0 6/6/17 29,345.60 29,345.60 B 7,100,000.00 0.00 Totals 3 325,998.13 325,998.13 72,533,835.76 0.00 Totals By Delinquency Code: Total for Status Code B (3 loans) 325,998.13 325,998.13 72,533,835.76 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 23 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 23 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 23 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 325,998.13 325,998.13 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 23 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 23 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 23 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 23 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 23 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 23
